SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2008 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on April 30, 2008: NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2007; March 31, 2008 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three months ended March 31, 2007 and 2008 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income - Three months ended March 31, 2008 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Three months ended March 31, 2007 and 2008 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 32 Item 4. Controls and Procedures 32 Part II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 34 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2007 March 31, 2008 (unaudited) Current assets: Cash and cash equivalents $ 41,112 $ 36,490 Restricted cash and cash equivalents 4,970 5,494 Marketable securities 5,860 5,454 Accounts and other receivables, net 23,492 21,491 Inventories, net 24,277 25,052 Prepaid expenses and other 1,516 1,410 Deferred income taxes 6,474 6,475 Total current assets 107,701 101,866 Other assets: Marketable equity securities 113,393 131,956 Investment in Kronos Worldwide, Inc. 147,119 146,103 Pension asset 17,623 18,460 Goodwill 54,719 54,850 Assets held for sale 3,117 2,817 Other assets, net 7,856 8,391 Total other assets 343,827 362,577 Property and equipment: Land 12,346 12,836 Buildings 35,963 35,855 Equipment 127,801 126,381 Construction in progress 2,659 3,159 178,769 178,231 Less accumulated depreciation 105,536 105,412 Net property and equipment 73,233 72,819 Total assets $ 524,761 $ 537,262 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2007 March 31, 2008 (unaudited) Current liabilities: Accounts payable $ 8,769 $ 8,230 Accrued liabilities 27,188 25,878 Accrued environmental costs 11,863 11,508 Income taxes 136 315 Total current liabilities 47,956 45,931 Non-current liabilities: Note payable to affiliate 49,730 49,480 Accrued environmental costs 38,467 38,165 Accrued postretirement benefit (OPEB) costs 9,865 9,678 Accrued pension costs 1,665 1,569 Deferred income taxes 91,124 98,137 Other 25,126 25,087 Total non-current liabilities 215,977 222,116 Minority interest 14,366 14,015 Stockholders' equity: Commonstock 6,073 6,073 Additional paid-in capital 345,338 339,271 Retained deficit (6,525 ) (6,815 ) Accumulated other comprehensive loss (98,424 ) (83,329 ) Total stockholders' equity 246,462 255,200 Total liabilities, minority interest and stockholders’ equity $ 524,761 $ 537,262 Commitments and contingencies (Note 10) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, 2007 2008 (unaudited) Net sales $ 43,551 $ 40,520 Cost of sales 31,429 31,078 Gross margin 12,122 9,442 Selling, general and administrative expense 6,666 6,404 Other operating income (expense): Insurance recoveries 2,477 83 Other expense (60 ) (31 ) Corporate expense (4,929 ) (3,776 ) Income (loss) from operations 2,944 (686 ) Equity in earnings (losses) of Kronos Worldwide, Inc. 4,609 (140 ) Other income (expense): Interest and dividends 1,099 974 Securities transactions, net 103 (10 ) Interest expense (54 ) (762 ) Income (loss) before income taxes and minority interest 8,701 (624 ) Provision for income taxes (benefit) 2,045 (550 ) Minority interest in after-tax earnings 890 216 Net income (loss) $ 5,766 $ (290 ) Net income (loss) per basic and diluted share $ .12 $ (.01 ) Cash dividend per share $ .125 $ .125 Weighted-average shares used in the calculation of net income per share: Basic 48,586 48,592 Dilutive impact of stock options 9 - Diluted 48,595 48,592 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Three months ended March 31, 2008 (In thousands) Accumulated Additional Retained other Total Common paid-in earnings comprehensive stockholders’ Comprehensive stock capital (deficit) loss equity income (unaudited) Balance at December 31, 2007 $ 6,073 $ 345,338 $ (6,525 ) $ (98,424 ) $ 246,462 Net loss - - (290 ) - (290 ) $ (290 ) Other comprehensive income, net - - - 15,095 15,095 15,095 Issuance of common stock - 7 - - 7 - Dividends - (6,074 ) - - (6,074 ) - Balance at March 31, 2008 $ 6,073 $ 339,271 $ (6,815 ) $ (83,329 ) $ 255,200 Comprehensive income $ 14,805 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended March 31, 2007 2008 (unaudited) Cash flows from operating activities: Net income (loss) $ 5,766 $ (290 ) Depreciation and amortization 2,838 2,391 Deferred income taxes 1,093 (796 ) Minority interest 890 216 Equity in (earnings) losses of Kronos Worldwide, Inc. (4,609 ) 140 Dividends from Kronos Worldwide, Inc. 4,379 4,379 Benefit plan expense greater (less) than cash funding: Defined benefit pension expense (620 ) (752 ) Other postretirement benefit expense 157 119 Other, net 42 110 Change in assets and liabilities: Accounts and other receivables, net (2,826 ) 1,288 Inventories, net (2,083 ) (500 ) Prepaid expenses and other (220 ) 112 Accrued environmental costs (1,012 ) (657 ) Accounts payable and accrued liabilities (2,979 ) (2,550 ) Income taxes 133 159 Accounts with affiliates 106 804 Other, net (1,146 ) (1,240 ) Net cash provided by (used in) operating activities (91 ) 2,933 Cash flows from investing activities: Capital expenditures (879 ) (1,457 ) Change in restricted cash equivalents and marketable debt securities, net 2,649 (477 ) Proceeds from disposal of: Marketable securities 8,017 360 Property and equipment 12 34 Assets held for sale - 250 Purchase of: CompX common stock - (496 ) Marketable securities (5,381 ) - Net cash provided by (used in) investing activities 4,418 (1,786 ) NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Three months ended March 31, 2007 2008 (unaudited) Cash flows from financing activities: Cash dividends paid $ (6,073 ) $ (6,074 ) Distributions to minority interest (565 ) (216 ) Other, net 80 6 Net cash used in financing activities (6,558 ) (6,284 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (2,231 ) (5,137 ) Currency translation (108 ) 515 Cash and cash equivalents at beginning of period 52,742 41,112 Cash and cash equivalents at end of period $ 50,403 $ 36,490 Supplemental disclosures – cash paid (received) for: Interest $ 6 $ 571 Income taxes, net 825 (650 ) Noncash investing activity - receipt of TIMET shares $ 11,410 $ - Accrual for capital expenditures - 211 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (unaudited) Note 1 -Organization and basis of presentation: Organization - We are majority-owned by Valhi, Inc. (NYSE: VHI), which owns approximately 83% of our outstanding common stock at March 31, 2008.Valhi is majority-owned by subsidiaries of Contran Corporation.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr.
